Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A)	Claims 1-6, 8-11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 10-12, 14, 17-18, 20, 23, 26-27 and 29 of U.S. Patent No. 11,223,945 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-6, 8-11 and 15-18  in present application are covered by claims 1, 4-5, 7, 10-12, 14, 17-18, 20, 23, 26-27 and 29 of U.S. Patent No. 11,223,945 B2 and independent claims 1, 8 and 15 of the present application are broader form of independent claims 1, 14 and 23 of U.S. Patent No. 11,223,945 B2. 
Please see the table below:
Instant application No. 17/536846
U.S. Patent No. 11,223,945 B2
1. A method comprising: determining, by a computing device and for a plurality of time intervals, a quantity of registration requests received by a server during each of the plurality of time intervals; based on determining that a first quantity of recent registration requests satisfies a first threshold of expected registration requests, sending a network alert indicating a first source of error; and based on determining that a second quantity of recent registration requests satisfies a second threshold of expected registration requests, sending a network alert indicating a second source of error.













1. A method comprising: determining, by a computing device and for a plurality of repeating time intervals, a quantity of registration requests received by a server during each of the repeating time intervals; determining, based on the quantity of registration requests received by the server during each of the repeating time intervals, an expected quantity of registration requests received by the server; retrieving, for a recent repeating time interval, a quantity of recent registration requests received by the server; determining a source of an error based on determining whether the quantity of recent registration requests satisfies a first threshold or a second threshold of the expected quantity of registration requests, wherein the quantity of recent registration requests satisfying the first threshold is associated with a first source of error and the quantity of recent registration requests satisfying the second threshold is associated with a second source of error; and sending a network alert indicating the determined source of the error.
2. The method of claim 1, wherein the first threshold is an upper boundary of a range of an expected quantity of registration requests and the second threshold is a lower boundary of the range of the expected quantity of registration requests.  

4. The method of claim 1, wherein the first threshold is an upper boundary of the expected quantity of registration requests and the second threshold is a lower boundary of the expected quantity of registration requests.
3. The method of claim 1, further comprising: storing a registration history comprising a historical quantity of registration requests received by the server; and determining, based on the registration history, the first threshold of expected registration requests and the second threshold of expected registration requests
5. The method of claim 1, further comprising: storing a registration history comprising a historical quantity of registration requests received by the server; and determining, based on the registration history, the first threshold and the second threshold of the expected quantity of registration requests.
4. The method of claim 1, further comprising: determining, based on a re-registration period within one of the plurality of time intervals, an expected quantity of registration requests received by the server.  
7. The method of claim 1, wherein the determining the expected quantity of registration requests comprises determining, based on a re-registration period within one of the plurality of repeating time intervals, the expected quantity of registration requests received by the server.
5. The method of claim 1, further comprising: determining an expected quantity of registration requests based on: a quantity of terminals registered with a network associated with the server, and a ratio between an upper boundary and a lower boundary of a re-registration period within one of the plurality of time intervals.  

10. The method of claim 1, wherein the determining the expected quantity of registration requests comprises determining, based on (1) a quantity of terminals registered with a network associated with the server and (2) a ratio between an upper boundary and a lower boundary of a re-registration period within one of the plurality of repeating time intervals, the expected quantity of registration requests.
6. The method of claim 1, wherein the first source of error is the server and the second source of error is an intervening access network via which the registration requests are received by the server.

11. The method of claim 1, wherein based on the quantity of recent registration requests being greater than the first threshold of the expected quantity of registration requests, the determined source of the error is determined to be the server.
12. The method of claim 1, wherein based on the quantity of recent registration requests being less than the second threshold of the expected quantity of registration requests, the determined source of the error is determined to be an intervening access network via which the registration requests are received by the server.
8. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine, for a plurality of time intervals, a quantity of registration requests received by a server during each of the plurality of time intervals; based on a determination that a first quantity of recent registration requests satisfies a first threshold of expected registration requests, send a network alert indicating a first source of error; and based on a determination that a second quantity of recent registration requests satisfies a second threshold of expected registration requests, send a network alert indicating a second source of error.  

14. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine, for a plurality of repeating time intervals, a quantity of registration requests received by a server during each of the repeating time intervals; determine, based on the quantity of registration requests received by the server during each of the repeating time intervals, an expected quantity of registration requests received by the server; retrieve, for a recent repeating time interval, a quantity of recent registration requests received by the server; determine a source of an error based on determining whether the quantity of recent registration requests satisfies a first threshold or a second threshold of the expected quantity of registration requests, wherein the quantity of recent registration requests satisfying the first threshold is associated with a first source of error and the quantity of recent registration requests satisfying the second threshold is associated with a second source of error; and send a network alert indicating the determined source of the error.
9. The apparatus of claim 8, wherein the first threshold is an upper boundary of a range of an expected quantity of registration requests and the second threshold is a lower boundary of the range of the expected quantity of registration requests. 
17. The apparatus of claim 14, wherein the first threshold is an upper boundary of the expected quantity of registration requests and the second threshold is a lower boundary of the expected quantity of registration requests.
10. The apparatus of claim 8, wherein the instructions, when executed by the one or more processors, cause the apparatus to: store a registration history comprising a historical quantity of registration requests received by the server; and determine, based on the registration history, the first threshold of expected registration requests and the second threshold of expected registration requests.  
18. The apparatus of claim 14, wherein the instructions, when executed by the one or more processors, cause the apparatus to: store a registration history comprising a historical quantity of registration requests received by the server; and determine, based on the registration history, the first threshold and the second threshold of the expected quantity of registration requests.
11. The apparatus of claim 8, wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine, based on a re-registration period within one of the plurality of time intervals, an expected quantity of registration requests received by the server.

20. The apparatus of claim 14, wherein the instructions, when executed by the one or more processors, cause the apparatus to: determine the expected quantity of registration requests by determining, based on a re-registration period within one of the plurality of repeating time intervals, the expected quantity of registration requests received by the server.
15.  One or more non-transitory computer-readable media storing instructions that, when executed, cause: determining, for a plurality of time intervals, a quantity of registration requests received by a server during each of the plurality of time intervals; based on determining that a first quantity of recent registration requests satisfies a first threshold of expected registration requests, sending a network alert indicating a first source of error; and based on determining that a second quantity of recent registration requests satisfies a second threshold of expected registration requests, sending a network alert indicating a second source of error.  

23. One or more non-transitory computer-readable media storing instructions that, when executed, cause: determining, for a plurality of repeating time intervals, a quantity of registration requests received by a server during each of the repeating time intervals; determining, based on the quantity of registration requests received by the server during each of the repeating time intervals, an expected quantity of registration requests received by the server; retrieving, for a recent repeating time interval, a quantity of recent registration requests received by the server; determining a source of an error based on determining whether the quantity of recent registration requests satisfies a first threshold or a second threshold of the expected quantity of registration requests, wherein the quantity of recent registration requests satisfying the first threshold is associated with a first source of error and the quantity of recent registration requests satisfying the second threshold is associated with a second source of error; and sending a network alert indicating the determined source of the error.
16. The one or more non-transitory computer-readable media of claim 15, wherein the first threshold is an upper boundary of a range of an expected quantity of registration requests and the second threshold is a lower boundary of the range of the expected quantity of registration requests.  
26. The one or more non-transitory computer-readable media of claim 23, wherein the first threshold is an upper boundary of the expected quantity of registration requests and the second threshold is a lower boundary of the expected quantity of registration requests.
17. The one or more non-transitory computer-readable media of claim 15, wherein the instructions, when executed, cause: storing a registration history comprising a historical quantity of registration requests received by the server; and determining, based on the registration history, the first threshold of expected registration requests and the second threshold of expected registration requests.
27. The one or more non-transitory computer-readable media of claim 23, wherein the instructions, when executed, cause: storing a registration history comprising a historical quantity of registration requests received by the server; and determining, based on the registration history, the first threshold and the second threshold of the expected quantity of registration requests.
18. The one or more non-transitory computer-readable media of claim 15, wherein the instructions, when executed, cause: determining, based on a re-registration period within one of the plurality of time intervals, an expected quantity of registration requests received by the server.

29. The one or more non-transitory computer-readable media of claim 23, wherein the instructions, when executed, cause the determining the expected quantity of registration requests by causing: determining, based on a re-registration period within one of the plurality of repeating time intervals, the expected quantity of registration requests received by the server.

	
	The claims of instant application encompass the same subject matter. 
Therefore, the instant application claims 1-6, 8-11 and 15-18 are anticipated by the claims 1, 4-5, 7, 10-12, 14, 17-18, 20, 23, 26-27 and 29 of U.S. Patent No. 11,223,945 B2 because it is readily known by one of ordinary skill in the art as a routine skill to interchangeably use the terms as mentioned above in the communication network. To the extent that the instant claims are broader and therefore generic to the claimed invention of claims 1, 4-5, 7, 10-12, 14, 17-18, 20, 23, 26-27 and 29 of U.S. Patent No. 11,223,945 B2. In re Goodman 29 USPQ ad 2016 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent or co-pending application.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-5, 7-12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Breau (US 8391208 B1) in view of LIU (CN 103905222 A).
 	As per claim 1, Breau teaches a method comprising: determining, by a computing device and for a plurality of time intervals (Breau, Col.3, lines 1-13, determining by mobile electronic device time period (i.e. 3600 second)), a quantity of registration requests received by a server during each of the plurality of time intervals (Breau, Col.3, lines 1-13, large number or quantity of registration request received by home agent (i.e. service provider or server; Col.1, line 28)).
 	Breau further teaches the home agent may simply assign a nominal registration lifetime, for example 3600 seconds, when the current registration request load is below a threshold, for example below 10 registration requests per 10 mS, per 100 mS, per second, or some other predefined load threshold. By allocating different registration lifetimes, the home agent may effectively manage the future load it sees when these same mobile electronic devices re-register. The varying registration lifetimes may smooth and spread peak registration loads (Col.3, lines 63 through Col.4 line 5). 
 	However, Breau does not explicitly teach based on determining that a first quantity of recent registration requests satisfies a first threshold of expected registration requests, sending a network alert indicating a first source of error; and based on determining that a second quantity of recent registration requests satisfies a second threshold of expected registration requests, sending a network alert indicating a second source of error.  
 	In the same field of endeavor, LIU teaches based on determining that a first quantity of recent registration requests satisfies a first threshold of expected registration requests, sending a network alert indicating a first source of error (LIU, ¶0037-38, determining number of registration request greater than one preset first threshold (e.g. 0.5%) sending warning message to prompt the instant communication server); and based on determining that a second quantity of recent registration requests satisfies a second threshold of expected registration requests, sending a network alert indicating a second source of error (LIU, ¶0037-38, determining number of registration request greater than second threshold (e.g. 3%) because the fault is large, directly sending the alarm message to analyze the fault reason). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LIU into invention of Breau in order to detect instant messaging login fault by judging whether the ratio of the number of login request of the number and the normal of the login failure message within a certain preset time is more than threshold levels to quickly analyze reasons for failure (LIU, background). 
 	As per claim 2 as applied to claim 1 above, Breau further teaches wherein the first threshold is an upper boundary of a range of an expected quantity of registration requests and the second threshold is a lower boundary of the range of the expected quantity of registration requests (Breau, Col.5, lines 31-40, number of registration requests going above predefined threshold (i.e. first threshold) then the higher peak value (i.e. upper boundary) and when number of registration requests going below predefined threshold (i.e. second threshold) then lower peak value (i.e. lower boundary)). 
 	As per claim 3 as applied to claim 1 above, Breau further teaches storing a registration history (Breau, Col.4, lines 6-11, storing registration history) comprising a historical quantity of registration requests received by the server (Breau, Col.5, lines 56-65, predefined or expected number of registrations requests comprises determining a history of number of registrations requests received by home agent); and determining, based on the registration history, the first threshold of expected registration requests and the second threshold of expected registration requests (Breau, Col.5, lines 56-65, the threshold of the predefined or expected number of registration request based on history number of registration requests received by the home agent).  
 	As per claim 4 as applied to claim 1 above, Breau further teaches determining, based on a re-registration period within one of the plurality of time intervals, an expected quantity of registration requests received by the server (Breau, Col.7, lines 42-57, determining based on re-registration duration or period within the time length (i.e. every 60 mins) the predicted number of registration requests received by home agent). 
 	As per claim 5 as applied to claim 1 above, Breau further teaches a quantity of terminals registered with a network associated with the server (Breau, Col.3, lines 5-8, number or quantity of electronic devices request registration with home agent), and a ratio between an upper boundary and a lower boundary of a re-registration period within one of the plurality of time intervals (Breau, Col.8, lines 38-49 and Col.5 lines 31-40, lines , percent or ratio between peak value of registration lifetime of re-registration period over period of time). 
 	As per claim 7 as applied to claim 1 above, Breau further teaches wherein: the first quantity of recent registration requests is received by the server during a first time interval of the plurality of time intervals, and the second quantity of recent registration requests is received by the server during a second time interval of the plurality of time intervals (Breau, Col.3, lines 22-31, home agent may smooth and spread peaks of registration requests (i.e. first, second, or more) by varying the duration of the registration lifetime returned in the registration reply message during peak registration periods. The home agent may analyze current registration request loads and system resource availability periodically, for example every 10 mS (i.e. first time interval), every 100 mS, or some other period (i.e. second time interval), to determine the registration lifetimes rather than performing this analysis during every registration request. Alternatively, the home agent may perform this analysis every 10 registration requests, every 100 registration requests, or some other number of registration requests). 
 	As per claim 8, Breau teaches an apparatus (Breau, Fig.6, device 400) comprising: one or more processors (Breau, Fig.6, processor 502); and memory storing instruction (Breau, Fig.6, memory 504) that, when executed by the one or more processors, cause the apparatus to: determine, for a plurality of time intervals (Breau, Col.3, lines 1-13, determining by mobile electronic device time period (i.e. 3600 second)), a quantity of registration requests received by a server during each of the plurality of time intervals (Breau, Col.3, lines 1-13, large number or quantity of registration request received by home agent (i.e. service provider or server; Col.1, line 28)).
 	Breau further teaches the home agent may simply assign a nominal registration lifetime, for example 3600 seconds, when the current registration request load is below a threshold, for example below 10 registration requests per 10 mS, per 100 mS, per second, or some other predefined load threshold. By allocating different registration lifetimes, the home agent may effectively manage the future load it sees when these same mobile electronic devices re-register. The varying registration lifetimes may smooth and spread peak registration loads (Col.3, lines 63 through Col.4 line 5). 
 	However, Breau does not explicitly teach based on determination that a first quantity of recent registration requests satisfies a first threshold of expected registration requests, sending a network alert indicating a first source of error; and based on determination that a second quantity of recent registration requests satisfies a second threshold of expected registration requests, sending a network alert indicating a second source of error.  
 	In the same field of endeavor, LIU teaches based on determination that a first quantity of recent registration requests satisfies a first threshold of expected registration requests, sending a network alert indicating a first source of error (LIU, ¶0037-38, determining number of registration request greater than one preset first threshold (e.g. 0.5%) sending warning message to prompt the instant communication server); and based on determination that a second quantity of recent registration requests satisfies a second threshold of expected registration requests, sending a network alert indicating a second source of error (LIU, ¶0037-38, determining number of registration request greater than second threshold (e.g. 3%) because the fault is large, directly sending the alarm message to analyze the fault reason). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LIU into invention of Breau in order to detect instant messaging login fault by judging whether the ratio of the number of login request of the number and the normal of the login failure message within a certain preset time is more than threshold levels to quickly analyze reasons for failure (LIU, background). 
 	As per claim 9 as applied to claim 8 above, Breau further teaches wherein the first threshold is an upper boundary of a range of an expected quantity of registration requests and the second threshold is a lower boundary of the range of the expected quantity of registration requests (Breau, Col.5, lines 31-40, number of registration requests going above predefined threshold (i.e. first threshold) then the higher peak value (i.e. upper boundary) and when number of registration requests going below predefined threshold (i.e. second threshold) then lower peak value (i.e. lower boundary)). 
 	As per claim 10 as applied to claim 8 above, Breau further teaches store a registration history (Breau, Col.4, lines 6-11, storing registration history) comprising a historical quantity of registration requests received by the server (Breau, Col.5, lines 56-65, predefined or expected number of registrations requests comprises determining a history of number of registrations requests received by home agent); and determine, based on the registration history, the first threshold of expected registration requests and the second threshold of expected registration requests (Breau, Col.5, lines 56-65, the threshold of the predefined or expected number of registration request based on history number of registration requests received by the home agent).  
 	As per claim 11 as applied to claim 8 above, Breau further teaches determine, based on a re-registration period within one of the plurality of time intervals, an expected quantity of registration requests received by the server (Breau, Col.7, lines 42-57, determining based on re-registration duration or period within the time length (i.e. every 60 mins) the predicted number of registration requests received by home agent). 
 	 As per claim 12 as applied to claim 8 above, Breau further teaches a quantity of terminals registered with a network associated with the server (Breau, Col.3, lines 5-8, number or quantity of electronic devices request registration with home agent), and a ratio between an upper boundary and a lower boundary of a re-registration period within one of the plurality of time intervals (Breau, Col.8, lines 38-49 and Col.5 lines 31-40, lines , percent or ratio between peak value of registration lifetime of re-registration period over period of time). 
 	As per claim 14 as applied to claim 8 above, Breau further teaches wherein: the first quantity of recent registration requests is received by the server during a first time interval of the plurality of time intervals, and the second quantity of recent registration requests is received by the server during a second time interval of the plurality of time intervals (Breau, Col.3, lines 22-31, home agent may smooth and spread peaks of registration requests (i.e. first, second, or more) by varying the duration of the registration lifetime returned in the registration reply message during peak registration periods. The home agent may analyze current registration request loads and system resource availability periodically, for example every 10 mS (i.e. first time interval), every 100 mS, or some other period (i.e. second time interval), to determine the registration lifetimes rather than performing this analysis during every registration request. Alternatively, the home agent may perform this analysis every 10 registration requests, every 100 registration requests, or some other number of registration requests). 
 	As per claim 15, Breau teaches one or more non-transitory computer-readable media storing instructions (Breau, Fig.8, ROM 786 or RAM 788 for storing programs and instructions) that, when executed, cause: determining, by a computing device and for a plurality of time intervals (Breau, Col.3, lines 1-13, determining by mobile electronic device time period (i.e. 3600 second)), a quantity of registration requests received by a server during each of the plurality of time intervals (Breau, Col.3, lines 1-13, large number or quantity of registration request received by home agent (i.e. service provider or server; Col.1, line 28)).
 	Breau further teaches the home agent may simply assign a nominal registration lifetime, for example 3600 seconds, when the current registration request load is below a threshold, for example below 10 registration requests per 10 mS, per 100 mS, per second, or some other predefined load threshold. By allocating different registration lifetimes, the home agent may effectively manage the future load it sees when these same mobile electronic devices re-register. The varying registration lifetimes may smooth and spread peak registration loads (Col.3, lines 63 through Col.4 line 5). 
 	However, Breau does not explicitly teach based on determining that a first quantity of recent registration requests satisfies a first threshold of expected registration requests, sending a network alert indicating a first source of error; and based on determining that a second quantity of recent registration requests satisfies a second threshold of expected registration requests, sending a network alert indicating a second source of error.  
 	In the same field of endeavor, LIU teaches based on determining that a first quantity of recent registration requests satisfies a first threshold of expected registration requests, sending a network alert indicating a first source of error (LIU, ¶0037-38, determining number of registration request greater than one preset first threshold (e.g. 0.5%) sending warning message to prompt the instant communication server); and based on determining that a second quantity of recent registration requests satisfies a second threshold of expected registration requests, sending a network alert indicating a second source of error (LIU, ¶0037-38, determining number of registration request greater than second threshold (e.g. 3%) because the fault is large, directly sending the alarm message to analyze the fault reason). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LIU into invention of Breau in order to detect instant messaging login fault by judging whether the ratio of the number of login request of the number and the normal of the login failure message within a certain preset time is more than threshold levels to quickly analyze reasons for failure (LIU, background). 
 	As per claim 16 as applied to claim 15 above, Breau further teaches wherein the first threshold is an upper boundary of a range of an expected quantity of registration requests and the second threshold is a lower boundary of the range of the expected quantity of registration requests (Breau, Col.5, lines 31-40, number of registration requests going above predefined threshold (i.e. first threshold) then the higher peak value (i.e. upper boundary) and when number of registration requests going below predefined threshold (i.e. second threshold) then lower peak value (i.e. lower boundary)). 
 	As per claim 17 as applied to claim 15 above, Breau further teaches storing a registration history (Breau, Col.4, lines 6-11, storing registration history) comprising a historical quantity of registration requests received by the server (Breau, Col.5, lines 56-65, predefined or expected number of registrations requests comprises determining a history of number of registrations requests received by home agent); and determining, based on the registration history, the first threshold of expected registration requests and the second threshold of expected registration requests (Breau, Col.5, lines 56-65, the threshold of the predefined or expected number of registration request based on history number of registration requests received by the home agent).  
 	As per claim 18 as applied to claim 15 above, Breau further teaches determining, based on a re-registration period within one of the plurality of time intervals, an expected quantity of registration requests received by the server (Breau, Col.7, lines 42-57, determining based on re-registration duration or period within the time length (i.e. every 60 mins) the predicted number of registration requests received by home agent). 
 	As per claim 19 as applied to claim 15 above, Breau further teaches a quantity of terminals registered with a network associated with the server (Breau, Col.3, lines 5-8, number or quantity of electronic devices request registration with home agent), and a ratio between an upper boundary and a lower boundary of a re-registration period within one of the plurality of time intervals (Breau, Col.8, lines 38-49 and Col.5 lines 31-40, lines , percent or ratio between peak value of registration lifetime of re-registration period over period of time). 
 	As per claim 21 as applied to claim 15 above, Breau further teaches wherein: the first quantity of recent registration requests is received by the server during a first time interval of the plurality of time intervals, and the second quantity of recent registration requests is received by the server during a second time interval of the plurality of time intervals (Breau, Col.3, lines 22-31, home agent may smooth and spread peaks of registration requests (i.e. first, second, or more) by varying the duration of the registration lifetime returned in the registration reply message during peak registration periods. The home agent may analyze current registration request loads and system resource availability periodically, for example every 10 mS (i.e. first time interval), every 100 mS, or some other period (i.e. second time interval), to determine the registration lifetimes rather than performing this analysis during every registration request. Alternatively, the home agent may perform this analysis every 10 registration requests, every 100 registration requests, or some other number of registration requests). 
B)	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breau (US 8391208 B1) in view of LIU (CN 103905222 A) and further in view of Bellam (US 2020/0195729 A1). 
 	As per claim 6 as applied to claim 1 above, Breau in view of LIU does not explicitly teach wherein the first source of error is the server and the second source of error is an intervening access network via which the registration requests are received by the server. 
 	In the same field of endeavor, Bellam teaches wherein the first source of error is the server and the second source of error is an intervening access network via which the registration requests are received by the server (Bellam, ¶0035, errors classified by source of errors such as network issues, server error, etc.; therefore, first source of error could be server and second source of error could be network access). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Bellam into invention of Breau and LIU in order to diagnose issues arising on user equipment (UE), including issues caused by web-based applications to track the problem and identify the cause of error (Bellam, background). 
 	As per claim 13 as applied to claim 8 above, Breau in view of LIU does not explicitly teach wherein the first source of error is the server and the second source of error is an intervening access network via which the registration requests are received by the server. 
 	In the same field of endeavor, Bellam teaches wherein the first source of error is the server and the second source of error is an intervening access network via which the registration requests are received by the server (Bellam, ¶0035, errors classified by source of errors such as network issues, server error, etc.; therefore, first source of error could be server and second source of error could be network access). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Bellam into invention of Breau and LIU in order to diagnose issues arising on user equipment (UE), including issues caused by web-based applications to track the problem and identify the cause of error (Bellam, background). 
 	As per claim 20 as applied to claim 15 above, Breau in view of LIU does not explicitly teach wherein the first source of error is the server and the second source of error is an intervening access network via which the registration requests are received by the server. 
 	In the same field of endeavor, Bellam teaches wherein the first source of error is the server and the second source of error is an intervening access network via which the registration requests are received by the server (Bellam, ¶0035, errors classified by source of errors such as network issues, server error, etc.; therefore, first source of error could be server and second source of error could be network access). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Bellam into invention of Breau and LIU in order to diagnose issues arising on user equipment (UE), including issues caused by web-based applications to track the problem and identify the cause of error (Bellam, background). 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/           Examiner, Art Unit 2643                                                                                                                                                                                             

/JINSONG HU/           Supervisory Patent Examiner, Art Unit 2643